EXHIBIT 16.1 Schwartz Levitsky Feldman llp CHARTERED ACCOUNTANTS LICENSED PUBLIC ACCOUNTANTS TORONTO ·MONTREAL May 2, 2014 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. Dear Sir/Madam: We have read the statements included in the Form 8-K dated May 2, 2014, of Viking Investments Group, Inc. to be filed with the Securities and Exchange Commission and are in agreement with the statements contained in Item 4.01 insofar as they relate to our audit for December 31, 2013 and any subsequent interim period through the date of change in auditor decision by the Board of Directors. Yours very truly, SCHWARTZ LEVITSKY FELDMAN LLP Chartered Accountants Licensed Public Accountants 2300 Yonge street, Ste. 1500, Box 2434 Toronto, Ontario M4P 1E4 Tel : Fax:
